Citation Nr: 0504642	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  


FINDING OF FACT

The veteran's PTSD is shown to be manifested by social and 
occupational impairment with reduced reliability.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2002 statement of the case and a 
supplemental statement of the case issued in May 2002, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a July 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
December 2000 RO decision was made after November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until July 2001.  However, the veteran was 
provided with the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini at 22, 
23.  VA must provide notice, consistent with the requirements 
of § 5103(a), 3.159(b), and Quartuccio, supra, that informs 
the veteran of any information and evidence not of record 
that is necessary to substantiate the claim, that VA will 
seek to provide, that the veteran is to provide, and that the 
veteran provide any evidence in his possession that pertains 
to the claim.  The Board finds that the veteran received such 
notice in July 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in July 2001 was not given 
prior to the December 2000 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
February 2002 statement of the case and the May 2002 
supplemental statement of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 30 percent disability 
rating for PTSD under the provisions of 38 C.F.R. 4.130, 
Diagnostic Code 9411 (2004).  The veteran now contends that 
his disorder is more disabling than previously evaluated, and 
he has appealed for an increased rating.  

Under Diagnostic Code 9411, a 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id. 

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, and if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household,) but generally functioning pretty well, has some 
meaningful personal relationships.  See DSM-IV at 46.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran's service medical records contain no complaints, 
treatment, or diagnosis of PTSD.  At separation in April 
1968, he denied having any nervous trouble of any sort, 
depression, or excessive worry.  A psychiatric examination 
was "normal."  

At his March 1980 VA examination, the veteran denied a 
history of psychiatric symptoms, treatment, or 
hospitalization until January 1978 when he alleged that he 
started to have stomach troubles when he was under pressure 
or nervous.  On examination, the veteran did not exhibit any 
overt psychotic symptoms or psychiatric distress.  The 
diagnosis noted "no mental disorder."  

An October 1999 treatment report from M.S., M.S.S.W., noted 
the veteran's reports of thoughts of Vietnam.  He stated that 
he had trouble expressing loving feelings, had nightmares, 
and difficulty maintaining interest in significant 
activities.  He indicated hat he only had 2 or 3 friends and 
had no hobbies except gardening.  On examination, the veteran 
exhibited appropriate speech, was oriented to time, place, 
and person, and had normal memory function.  He complained of 
nightmares, anxiety, and intrusive thoughts.  M.S. determined 
that the veteran was experiencing "severe" PTSD symptoms, 
including nightmares, intrusive thoughts, diminished 
interest, feelings of estrangement from others, restricted 
affect, irritability, poor concentration, hypervigilance, and 
exaggerated startle response.  He noted that the veteran had 
strength in his long-term marriage and employment, and had 
good support from his family.  In January 2000, M.S. again 
stated that the veteran suffered from "severe" PTSD.  He 
indicated that the veteran's PTSD symptoms had hindered him 
in reaching his full employment potential and that his 
psychological condition was the direct result of his Vietnam 
combat experience.  

An October 2000 psychological evaluation report from M.L.B., 
Ph.D., noted that the veteran complained of mood problems, 
anxiety, depression, nightmares, flashbacks, and 
irritability.  He maintained that his mood swings had 
interfered with his family relationships.  He also reported 
marked reductions in his ability to concentrate and stated 
that he had "emotional numbing."  On examination, the 
veteran was coherent and his affect was appropriate, but 
depressed and anxious clinically.  It was noted that his mood 
contributed to variability in his concentration and 
attention.  It was also noted that the veteran exhibited a 
significant degree of emotional interference with optimal 
social and vocational functioning.  Dr. B. diagnosed the 
veteran with PTSD and depressive disorder.  He was assigned a 
GAF score of 55.  

At his July 2000 VA examination, the veteran reported having 
nightmares, social isolation, poor sleep, dysphoria in 
remembering events from service, and expressions of regret 
for not having a better relationship with his children.  On 
examination, he was not hyperalert or nervous, and did not 
display any inappropriate behaviors.  He also displayed no 
emotional dyscontrol or anger, and did not appear delusional 
or psychotic.  He denied auditory or visual hallucinations, 
suicidal or homicidal ideations, and stated that he avoided 
crowds.  He showed no deficit in his ability to attend to 
personal hygiene and other basic activities of daily living, 
and exhibited no evidence of memory loss or impairment.  The 
veteran was ultimately diagnosed with depressive disorder, 
not otherwise specified, with anxiety.  The examiner stated 
that the veteran had some symptomatology consistent with what 
may be PTSD, but asserted that it was insufficient at the 
present time to diagnose PTSD.  He assigned a GAF score of 
58-60.  The examiner further stated that despite the 
veteran's depressive symptomatology, he had maintained a 
fulltime job throughout his adult life, had a long and stable 
marriage, and good family relationships.

During VA outpatient treatment in August 2000, the veteran 
was cooperative, had coherent thought content, intact 
insight, and goal-directed thoughts.  His memory and 
concentration were fair and his affect was appropriate.  He 
was oriented to time, place, and person.  It was noted that 
the veteran had previous thoughts of suicide.  He denied 
panic attacks and obsessive or compulsive thoughts.  He was 
diagnosed with dysthymia and mild PTSD symptoms.  In May 
2001, the veteran was diagnosed with "chronic PTSD."  

At his September 2001 VA examination, the veteran complained 
of nightmares occurring approximately once per month, 
depression, flashbacks, difficulty concentrating, 
irritability, and anger.  On examination, his affect was 
depressed and anxious.  He denied hallucinations or homicidal 
ideations and exhibited no psychotic symptoms.  He 
acknowledged prior suicidal ideation, but denied any 
attempts.  His memory was grossly intact with good attention 
and concentration.  His insight and judgment were also good.  
Following an examination, the veteran was diagnosed with PTSD 
and dysthymic disorder.  He was given a GAF score of 68-70.  
The examiner asserted that the veteran did not clinically 
meet the diagnostic criteria for PTSD, but he did appear to 
have minimal psychosocial impairment related to PTSD.  The 
examiner further noted that the veteran had been employed for 
19 years by the same employer and had been married for 34 
years in a "pretty good" marriage.  

Following a complete review of the evidence of record, the 
Board finds that the medical evidence reflects that the 
veteran's PTSD demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, anxiety, suicidal ideation, and 
variability in concentration.  The veteran's PTSD has been 
described as "severe" by M.S. in October 1999 and January 
2000.  In addition, he has reported such symptoms as 
hypervigilance, difficulty sleeping, and a lack of friends 
and hobbies. He also indicated that he had feelings of 
estrangement from others and the June 2000 VA examiner stated 
that the veteran exhibited a significant degree of emotional 
interference with optimal social and vocational functioning.  
The Board thus finds that a 50 percent disability rating is 
warranted for the veteran's PTSD at this time.  

Although the veteran's representative has suggested that a 
100 percent disability rating is appropriate, the evidence of 
record has not shown that the veteran has exhibited symptoms 
analogous to obsessional rituals, illogical speech, or near-
continuous panic or depression affecting his ability to 
function independently, such that a rating in excess of 50 
percent is warranted.  In addition, while there is some 
evidence of suicidal ideation and depression, symptoms such 
as spatial disorientation and neglect of personal appearance 
and hygiene indicative of a 70 percent disability rating are 
not demonstrated.

The examination reports specifically noted that the veteran 
denied, in pertinent part, delusions, hallucinations, and 
homicidal ideations.  With respect to near-continuous panic, 
VA outpatient treatment records dated in August 2000 noted 
that the veteran denied having panic attacks at all.  In 
addition, while there is evidence of depression, the record 
does not show "near continuous" depression affecting the 
veteran's ability to function independently.  

While the veteran's social impairment has exhibited reduced 
reliability and productivity (consistent with the assignment 
of a 50 percent disability rating), there is no evidence of 
impairment of such a severity as to exhibit deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, and mood (consistent with the assignment of a 70 
percent rating).  The Board again notes the veteran is 
employed and has worked for the same company for 
approximately 19 years.  There is no indication that he is 
unable to work due to PTSD and he has not reported missing 
work due to his PTSD.  With respect to his social and 
familial relationships, the September 2001 VA examiner 
pointed out that the veteran has been married for 34 years 
and was in a "pretty good" marriage. 

In determining that a 70 percent disability rating is not 
warranted, the Board has relied substantially on the medical 
evidence of record.  The Board places great weight on the 
evaluations of the trained clinicians who have interviewed 
the veteran.  In that connection, the assigned GAF scores 
have ranged from 55 to 70.  The Board notes that the score of 
55 was assigned by Dr. B. in October 2000 who stated that the 
veteran had PTSD and depressive disorder.  The July 2000 VA 
examiner assigned a GAF score of 58-60; however, the examiner 
also noted that while the veteran had some symptomatology 
consistent with PTSD, it was insufficient to support a 
diagnosis of PTSD.  Further, the September 2001 VA examiner 
indicated a GAF score of 68 to 70 was appropriate and noted 
that the veteran appeared to have minimal psychosocial 
impairment related to PTSD.  Also, the earlier score of 55, 
as related specifically to the veteran's PTSD, is consistent 
with moderate impairment in social and occupational 
functioning, reflective in this case, when the clinical and 
other evidence is considered, of a 50 percent disability 
rating. 

Based on the above, the Board concludes that the current 
symptomatology related to the veteran's PTSD appropriately 
reflects a disability rating at the 50 percent level.


ORDER

An initial rating of 50 percent for PTSD is granted, subject 
to the laws governing payment of monetary benefits. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


